Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 1 of 17




           EXHIBIT E
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 2 of 17




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
                                                     :
 POLYSCIENCES, INC.                                  :
                                                     :
                        Plaintiff,                   :    Civil Action No. 2:20-cv-03649-PBT
                                                     :
                v.                                   :
                                                     :
 JOSEPH T. MASRUD,
                                                     :
                        Defendant.                   :
                                                     :

              PLAINTIFF POLYSCIENCES, INC.’S ANSWERS AND
        OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES

       Plaintiff Polysciences, Inc. (“Polysciences”) answers and objects to Defendant Joseph T.

Masrud’s (“Masrud”) First Set of Interrogatories (“Interrogatories”) as follows:

                                     GENERAL OBJECTIONS

       1.      Polysciences objects to the Interrogatories to the extent that they seek information

or communications protected from discovery by privilege including, but not limited to, (a) the

work-product doctrine; (b) the attorney-client privilege; (c) the privileges available under the

Federal Rules of Civil Procedure and Evidence; and (d) any other applicable privileges. The

inadvertent disclosure of any material protected by privilege is not intended to be and shall not be

(i) a waiver of such privilege and/or protection in whole or in part or (ii) a waiver of the right to

object to the use of any such document or of the information contained therein in this or any other

proceeding.

       2.      Polysciences objects to the Interrogatories to the extent they seek confidential or

proprietary information or personal information regarding individuals. Polysciences will disclose

relevant discoverable, non-objectionable confidential or proprietary information that is otherwise

not objectionable pursuant to the terms of the proposed protective order pending before the Court

                                                 1
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 3 of 17




in this action. Polysciences’ production of confidential or proprietary information pursuant to

these Interrogatories shall in no way be construed as a waiver of its rights to protect such

information under any other applicable legal doctrine, including trade secret law.

       3.      Polysciences objects to the Interrogatories to the extent that they seek or purport to

impose obligations other than those prescribed by the Federal Rules of Civil Procedure and the

Local Rules of the United States District Court for the Eastern District of Pennsylvania, and

Polysciences responds to the Interrogatories in accordance with those rules.

       4.      Polysciences objects to each Interrogatory to the extent that it purports to require

Polysciences to disclose information in violation of a legal or contractual obligation of

nondisclosure to a third party.

       5.      Polysciences objects to the Interrogatories to the extent that they are not reasonably

limited in temporal scope.

       6.      Polysciences objects to the Interrogatories to the extent they call for any legal

conclusions.

       7.      Polysciences objects to the Interrogatories to the extent they prematurely seek

expert discovery.

       8.      Polysciences objects to each Interrogatory as compound to the extent it contains

multiple subparts or attempts to improperly combine multiple parts into one Interrogatory.

       9.      Polysciences objects to the Interrogatories to the extent that they seek materials not

in its possession, custody, or control.

       10.     Polysciences objects to each of the Interrogatories to the extent it is vague,

ambiguous, unduly burdensome, vexatious, or oppressive.




                                                 2
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 4 of 17




       11.     Polysciences objects to each of the Interrogatories to the extent it requires

Polysciences to engage in a search for information where the process of such effort would be

unduly burdensome on it.

       12.     Polysciences objects to each of the Interrogatories to the extent that the discovery

sought is cumulative or duplicative, or to the extent that the burden or expense of discovery sought

outweighs the likely benefit.

       13.     Polysciences objects to each of the Interrogatories to the extent that they seek

materials regarding information that is equally available to Masrud through other sources that are

more convenient, less burdensome, or less expensive, or otherwise subjects Polysciences to

unreasonable and undue burden and expense.

       14.     Polysciences’ agreement to respond to a particular Interrogatory should not be

construed to mean that it has documents and things in its possession, custody, or control.

Additionally, the fact that Polysciences has answered an Interrogatory is not to be construed as a

waiver by Polysciences of any objection to that Interrogatory, including any and all General

Objections.

       15.     Polysciences will respond to these Interrogatories with its current knowledge and

reserves the right to supplement its answers if any additional information is identified at a later

time and to make any additional objections that may become apparent should information forming

the basis of such objections arise at a later time. Polysciences also reserves the right to make use

of, or introduce at any hearing or trial, any information not known or thought to be responsive at

the time of its answer.




                                                 3
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 5 of 17




       16.     In these Responses, whenever Polysciences employs the phrase “subject to and

without waiving its objections,” it is responding to the particular Interrogatory as it may be

narrowed by the general and specific objections and without waiver of any objection.

       17.     All General Objections are incorporated by reference in each of Polysciences’

Responses below, as if fully set forth in each individual Interrogatory. The failure to repeat any

given General Objection in any specific instance shall not be interpreted as a waiver of any General

Objection in that answer.

             SPECIFIC OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      Polysciences objects to the definition of “Plaintiff” to the extent that it seeks

discovery of documents and things or information from entities other than Polysciences, Inc. Such

a definition is overbroad, unduly burdensome, and improperly seeks to extend Polysciences’

obligations beyond the requirements of the Federal Rules of Civil Procedure.

       2.      Polysciences objects to producing “ESI in its native file format without alteration

or deletion of any associated information, e.g., metadata.”        Polysciences further objects to

producing “ESI as single-page TIFF images, accompanied by load files for internal and external

metadata in Concordance.dat file format, and for images in IPRO.lpt format, extracted or OCR’ed

text in .txt files, and, as specified, native files.” The parties are in the process of negotiating an

agreed upon ESI protocol. At this time, Polysciences will produce non-privileged, responsive

documents in pdf form, with the exception of voluminous excel documents that will be produced

natively, and will not provide any corresponding metadata. Once there is an agreed upon protocol

regarding ESI, Polysciences will produce its documents and corresponding metadata in accordance

with said protocol.




                                                  4
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 6 of 17




                            ANSWERS TO INTERROGATORIES

      INTERROGATORY NO. 1:                 Identify each person Plaintiff believes has
knowledge or information concerning the allegations and/or defenses set forth in the pleadings.

       ANSWER:

       Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory as overly broad and unduly burdensome to the extent it requires Polysciences

to ascertain “each person Plaintiff believes has knowledge or information concerning the

allegations and/or defenses set forth in the pleadings.”

       Subject to and without waiving its objections, Polysciences responds as follows:

       Polysciences identifies Joseph Masrud and Mathew Griffin of Serochem and any other

persons identified by Masrud as having relevant knowledge. Polysciences also identifies Andrew

Ott, Scott Knorr, Leena Mol Thuruthippallil, PhD, and Michael Wagaman PhD of Polysciences as

persons with knowledge or information relating to the allegations and/or defenses set forth in the

pleadings. Further, Polysciences directs Masrud to Polysciences’ Initial Disclosures.

       INTERROGATORY NO. 2:                Identify each person with knowledge of
Polysciences’ research and development of its PEI Max, MW 40,000 HCE salt (PN 24765) and
Transporter 5 products.

       ANSWER:

       Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory as overly broad and unduly burdensome to the extent it requires Polysciences

to ascertain “each person with knowledge of Polysciences’ research and development of its PEI

Max, MW 40,000 HCE salt (PN 24765) and Transporter 5 products.”

       Subject to and without waiving its objections, Polysciences responds as follows:

       Polysciences identifies Andrew Ott, Scott Knorr, Samir Zavari, and Jeff DePinto Ph. D. as

persons with knowledge or information relating research and development of its PEI Max, MW


                                                 5
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 7 of 17




40,000 HCE salt (PN 24765) and Transporter 5 products. Further, the PEI Max and Transporter 5

products were themselves based upon earlier Polysciences PEI products developed by Drs.

Parasaren and Halpern at Polysciences. Polysciences also directs Masrud to Polysciences’ Initial

Disclosures.

        INTERROGATORY NO. 3:                 Identify each person with knowledge of the method,
specifications, materials and processes Polysciences has used from its initial development through
September 2019 of its PEI Max, MW 40,000 HCE salt (PN 24765) and Transporter 5 products.

       ANSWER:

       Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory as overly broad and unduly burdensome to the extent it requires Polysciences

to ascertain “each person with knowledge of the method, specifications, materials and processes

Polysciences has used from its initial development through September 2019 of its PEI Max, MW

40,000 HCE salt (PN 24765) and Transporter 5 products.”

       Subject to and without waiving its objections, Polysciences responds as follows:

       See answer to Interrogatory 2. Further, Polysciences directs Masrud to Polysciences’

Initial Disclosures.

        INTERROGATORY NO. 4:                  Describe Plaintiff’s alleged confidential information,
including trade secrets, proprietary recipes, production procedures, quality control procedures,
manufacturing programs, manufacturing processes, transfection efficiency, quality of products,
customer pricing strategy, and all other “Trade Secrets” generally referenced in Paragraphs 25, 28,
42, 73, and 74 of the Complaint.

       ANSWER:

       Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory to the extent that it seeks information from, analyses by, or communications

with Polysciences’ attorneys that are protected by the attorney-client privilege and/or work-

product doctrine. Polysciences also objects to this Interrogatory as premature until discovery on

this issue is complete and to the extent that it calls for expert discovery. Polysciences objects to

                                                 6
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 8 of 17




this Interrogatory to the extent that it purports to require Polysciences to disclose information in

violation of a legal or contractual obligation of nondisclosure to a third party. Polysciences further

objects to this Interrogatory as unduly burdensome to the extent it calls for information that is

already in Masrud’s possession. Polysciences objects to this Interrogatory as duplicative of

information requested in at least Masrud’s Request for Production Nos. 3, 6, 8, 10, 13, and 14.

Polysciences incorporates by reference its Responses to Request for Production Nos. 3, 6, 8, 10,

13, and 14.

       Subject to and without waiving its objections, Polysciences responds as follows:

       Polysciences’ Trade Secrets include at least the following: step-by-step, detailed

manufacturing instructions outlining raw materials, process parameters, and other procedures to

synthesize the PEI products, prepare the solution, and package the materials; design of the PEI

chemistry, including molecular weight, molecular structure, product form , and process and

compounds used to create the desired pH of the solution; key raw material supplier data and

specifications; sourcing of novel and rare supply materials; internal test procedures and methods

to determine key material characteristics; identification and selection of third party laboratories for

testing of sterility, mycoplasma, heavy metals and endotoxin; identification and selection of third

party testing partners to determine transfection efficiency, expression, and cell viability; selection

of specific sterile filtering process parameters to avoid techniques that could adversely impact

polymer properties; strategy to pursue development for improved solubility; the neutralization

process and compounds used to produce the desired pH; customer lists including customer specific

pricing and product specifications, customer contacts, product pricing and cost details and

strategy, margins, competitive strategy and product positioning, and sales history for top PEI




                                                  7
        Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 9 of 17




products and future forecasts; and receipt of confidential information from customers for specific

product-related projects.

       Further, Polysciences directs Masrud to the document produced as Attorneys’ Eyes Only

to Masrud on August 27, 2020. Pursuant to Fed. R. Civ. P. 33(d), Polysciences also refers Masrud

to Polysciences’ forthcoming documents produced in response to Request for Production Nos. 3,

6, 8, 10, 13, and 14, which documents set forth in detail the Polysciences Trade Secrets and speak

for themselves and are produced subject to the confidentiality order and the understanding that the

order’s terms will be honored even before the order’s entry. Discovery is ongoing. Polysciences

reserves the right to amend and/or supplement this response, if appropriate, in view of further fact

and expert discovery, investigation and research regarding the issues raised in this Interrogatory.

       INTERROGATORY NO. 5:                  Describe Plaintiff’s alleged confidential information,
including trade secrets, proprietary recipes, production procedures, quality control procedures,
manufacturing processes, pricing strategies, and any other “Trade Secrets” referenced in the
Complaint that Plaintiff contends Defendant used in the manufacture and/or sale of Serochem’s
“PEI Prime Powder, Transfection Grade Linear Polyethylenimine” and/or “PEI Prime AQ 1
mg/mL Liquid Transfection Reagent” products.

       ANSWER:

       Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory to the extent that it seeks information from, analyses by, or communications

with Polysciences’ attorneys that are protected by the attorney-client privilege and/or work-

product doctrine. Polysciences also objects to this Interrogatory because it is a contention

interrogatory and is premature until discovery on this issue is complete. Polysciences objects to

this Interrogatory to the extent it calls for expert discovery.        Polysciences objects to this

Interrogatory to the extent that it purports to require Polysciences to disclose information in

violation of a legal or contractual obligation of nondisclosure to a third party. Polysciences further

objects to this Interrogatory as unduly burdensome to the extent it calls for information that is


                                                  8
         Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 10 of 17




already in Masrud’s possession. Polysciences objects to this Interrogatory as duplicative of

information requested in at least Masrud’s Request for Production Nos. 1, 2, 3, 4, 7, and 8.

Polysciences incorporates by reference its Responses to Request for Production Nos. 1, 2, 3, 4, 7,

and 8.

         Subject to and without waiving its objections, Polysciences responds as follows:

         Polysciences believes Masrud has misappropriated at least the Polysciences Trade Secrets

identified in response to Interrogatory No. 4. Pursuant to Fed. R. Civ. P. 33(d), Polysciences

further directs Masrud to the Verified Complaint, the Cease and Desist letter sent to Masrud c/o

Serochem LLC on July 8, 2020, and Polysciences’ forthcoming documents produced in response

to Request for Production Nos. 1, 2, 3, 4, 7, and 8. Discovery is ongoing. Polysciences reserves

the right to amend and/or supplement this response, if appropriate, in view of further fact and

expert discovery, investigation and research regarding the issues raised in this Interrogatory.

       INTERROGATORY NO. 6:                   Identify every document containing confidential,
proprietary, and/or trade secret information belonging to Plaintiff that you contend Defendant
was and/or is in possession of and/or accessed.

         ANSWER:

         Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory to the extent that it seeks information from, analyses by, or communications

with Polysciences’ attorneys that are protected by the attorney-client privilege and/or work-

product doctrine. Polysciences also objects to this Interrogatory as premature until discovery on

this issue is complete. Polysciences objects to this Interrogatory to the extent it calls for expert

discovery. Polysciences further objects to this Interrogatory as unduly burdensome to the extent

it calls for information that is already in Masrud’s possession. In fact, Polysciences believes that

documents responsive to this Interrogatory are in Masrud’s possession and will be identified after

proper forensic analysis is performed. Polysciences objects to this Interrogatory as duplicative of

                                                  9
       Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 11 of 17




information requested in at least Masrud’s Request for Production Nos. 1, 2, 3, 4, 7, and 8.

Polysciences incorporates by reference its Responses to Request for Production Nos. 1, 2, 3, 4, 7,

and 8. Polysciences further objects to this Interrogatory as duplicative of information requested in

Integratory No. 5 and incorporates by reference its Response to Interrogatory No. 5.

       Subject to and without waiving its objections, Polysciences responds as follows:

       Polysciences believes Masrud has misappropriated and/or is in possession of and/or has

accessed and/or used information from at least the documents referenced in the Verified Complaint

and the foregoing responses to Interrogatories 4 and 5 and documents produced in response to

Request for Production Nos. 1, 2, 3, 4, 7, and 8. Pursuant to Fed. R. Civ. P. 33(d), Polysciences

further directs Masrud to the Verified Complaint, the Cease and Desist letter sent to Masrud c/o

Serochem LLC on July 8, 2020, and Polysciences’ forthcoming documents produced in response

to Request for Production Nos. 1, 2, 3, 4, 7, and 8. Discovery is ongoing, and Polysciences believes

that documents responsive to this Interrogatory are in Masrud’s possession and will be identified

after proper forensic analysis is performed. Therefore, Polysciences reserves the right to amend

and/or supplement this response, if appropriate, in view of further fact and expert discovery,

investigation and research regarding the issues raised in this Interrogatory.

        INTERROGATORY NO. 7:                   For each document identified in response to
Interrogatory No. 3, provide the following information: (a) the date(s) you allege Defendant
accessed the document; (b) what information in the document you consider to be confidential,
proprietary, or a trade secret; (c) your basis for claiming the information is confidential,
proprietary, or a trade secret; (d) what, if any, efforts Plaintiff has undertaken and undertakes to
preserve the confidential, proprietary, or trade secret nature of the information identified; and (e)
the value and development costs of the confidential, proprietary, and trade-secret information
identified.

       ANSWER:

       Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory as unanswerable as currently written, and because it exceeds the Court’s Order


                                                 10
       Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 12 of 17




limiting interrogatories to 10 including subparts. Interrogatory No. 3 seeks the identities of

individuals “with knowledge of the method, specifications, materials and processes Polysciences

has used from its initial development through September 2019 of its PEI Max, MW 40,000 HCE

salt (PN 24765) and Transporter 5 products.” Interrogatory No. 3 therefore does not request the

identification of any documents. In addition, the Interrogatory seeks information that a competent

forensic examination would reveal while Mr. Masrud actively opposes such an examination.

       Notwithstanding and subject to these objections, and to the extent that this Interrogatory

purports to seek information relating to Interrogatory No. 4, Polysciences states that Mr. Masrud

had continuous access to Polysciences’ confidential and trade secret information, including but not

limited to that identified in response to Interrogatory No. 4, since at least as early as 2016 through

2019. In response to the remainder of the Interrogatory, which improperly obtains multiple

subparts, pursuant to Fed. R. Civ. P. 33(d), Polysciences further directs Masrud to the Verified

Complaint, the Cease and Desist letter sent to Masrud c/o Serochem LLC on July 8, 2020, and

Polysciences’ forthcoming documents produced in response to Request for Production Nos. 1, 6,

8, 9, 10, 13, and 14. Discovery is ongoing. Polysciences reserves the right to amend and/or

supplement this response, if appropriate, in view of further fact and expert discovery, investigation

and research regarding the issues raised in this Interrogatory.

        INTERROGATORY NO. 8:                    Identify all information (other than in documents
identified in response to Interrogatory No. 3) that you contend Defendant is in possession of that
is confidential, proprietary, and/or trade secret information belonging to Plaintiff. For each piece
of information identified, provide the following information: (a) your basis for claiming that the
information is confidential, proprietary, and/or trade secret information belonging to Plaintiff; (b)
what, if any, efforts Plaintiff has undertaken and undertakes to preserve the confidential,
proprietary, or trade secret nature of the information identified; and (c) the value and development
cost of the information identified in response to this Interrogatory.




                                                 11
       Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 13 of 17




       ANSWER:

       Polysciences incorporates all its General Objections as set out above. Polysciences objects

to this Interrogatory because it exceeds the Court’s Order limiting interrogatories to 10 including

subparts. Polysciences objects to this Interrogatory to the extent that it seeks information from,

analyses by, or communications with Polysciences’ attorneys that are protected by the attorney-

client privilege and/or work-product doctrine. Polysciences also objects to this Interrogatory as

premature until discovery on this issue is complete. Polysciences objects to this Interrogatory to

the extent it calls for expert discovery. Polysciences further objects to this Interrogatory as unduly

burdensome to the extent it calls for information that is already in Masrud’s possession. In

addition, the Interrogatory seeks information that a competent forensic examination would reveal

while Mr. Masrud actively opposes such an examination.

       Polysciences objects to this Interrogatory as unduly burdensome and vague to the extent it

calls for a lengthy narrative of all confidential information and the efforts Polysciences has taken

to preserve the confidentiality of the Polysciences Confidential Information, and the calculation of

the value and development costs of same. Polysciences objects to this Interrogatory as duplicative

of information requested in at least Masrud’s Request for Production Nos. 1, 2, 3, 4, 6, 7, 8, and 9.

Polysciences incorporates by reference its Responses to Request for Production Nos. 1, 2, 3, 4, 6,

7, 8, and 9. Polysciences further objects to this Interrogatory as duplicative of information

requested in Integratory Nos. 5 and 6 and incorporates by reference its Response to Interrogatory

Nos. 5 and 6.

       Subject to and without waiving its objections, Polysciences responds as follows:

Polysciences has identified in its document production an extensive list of confidential information

that Masrud had continuous access to during his tenure at Polysciences. Masrud has actual

knowledge of, and/or has documents in his possession relating to, Polysciences’ confidential

                                                 12
       Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 14 of 17




information and has used same in his development of the Serochem PEI products. In addition to

the list, Polysciences’ document production also includes the specific confidential information

itself in voluminous documents (in excess of 1400 pages), which speak for themselves and detail

the confidential information.

       As to Subpoints a-c of this Interrogatory; Polysciences states that:

       a) The information identified by Polysciences as “confidential” is not in the public domain

and has always been maintained by Polysciences in confidence. While certain aspects may be in

the public domain (e.g. the molecular weight of a particular PEI product) the information as

organized, collected, developed, maintained, and used by Polysciences has always been kept

confidential. These detailed and comprehensive secrets provide Polysciences with a strong

competitive advantage in the marketplace, as demonstrated by its substantial and highly profitable

sales of PEI products.

       b) As demonstrated in Polysciences’ document production, Polysciences has maintained

the confidentiality of its confidential information through numerous methods, which includes but

is not limited to requiring its employees and others with access to confidential information to sign

appropriate confidentiality agreements; password protecting access to confidential information

stored electronically; and restricting access to the most valuable confidential information to only

senior leaders and employees whose job necessitate access to the information. The various efforts

Polysciences has undertaken to maintain the confidentiality of these documents are further

demonstrated in Polysciences’ document production, which again includes, but is not limited to

the institution of this Action to prevent the taking and use of Polysciences’ confidential

information by Mr. Masrud.




                                                13
       Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 15 of 17




       c) Polysciences’ investment in the confidential information identified in Polysciences’

document production is estimated to be well into the millions of dollars, which occurred over a

period of approximately 15 years from the launch of the PEI product line. More importantly, the

value of Polysciences’ confidential information is reflected in the magnitude of Polysciences’ PEI

Product sales and growth, as well as the profitability of Polysciences’ PEI Product line. Evidence

relating to this is demonstrated in Polysciences’ document production and will be further detailed

in an expert report at the appropriate time.

       Discovery is ongoing. Polysciences reserves the right to amend and/or supplement this

response, if appropriate, in view of further fact and expert discovery, investigation and research

regarding the issues raised in this Interrogatory.


Dated: September 17, 2020
                                               /s/ Eric E. Reed
                                               Eric E. Reed
                                               Steven J. Daroci
                                               2000 Market Street, 20th Floor
                                               Philadelphia, PA 19103
                                               (215) 299-2741 - direct
                                               (215) 299-2150 - fax
                                               EReed@foxrothschild.com
                                               Attorneys for Plaintiff
                                               Polysciences, Inc.




                                                 14
Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 16 of 17
       Case 2:20-cv-03649-PBT Document 31-5 Filed 12/08/20 Page 17 of 17




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 17th day of September 2020, a copy of the

foregoing was served on all counsel of record for Defendant in the action via electronic mail to:

       Homans Peck, LLC
       Julianne Peck, Esq.
       1500 John F. Kennedy Blvd.
       2 Penn Center, Suite 520
       Philadelphia, PA 19102
       Phone: (215) 868–6214
       JPeck@HomansPeck.com



Date: September 17, 2020                     By: /s/ Eric E. Reed
                                                   Eric E. Reed




                                                16
